WOFVERTON, District Judge.
This case, with another of the same title (163 Fed. 640), was instituted to recover the statutory penalty for carrying stock in continuous transportation for more than 28 hours without rest, water, and feed. A motion has been directed by the defendant against the complaint in each case for the purpose of determining whether the defendant is liable to.a separate penalty for each car carried, or for each shipment forwarded. In each case the consignment was of 53 head of cattle loaded and transported upon two cars.
Since the cases at bar were submitted, the question involved has been in effect determined by the Circuit Court of Appeals for the Sixth Circuit, in United States v. Baltimore & O. S. W. R. Co. (two cases) 159 Fed. 33, where it was held that, where several shipments of live stock belonging.to different owners are contained on the same train, if the carrier is derelict in observance of the statute, a penalty is recoverable for each shipment, “the shipment, and not the train load, being the integer contemplated as the objective thing to which the offense relates.” If the shipment is the integer in that case, it must necessarily be the integer also as it respects the present causes. That case therefore has direct application here, and, being impressed with its soundness, I determine the present controversy upon its authority.
The motion will therefore be allowed, and but one penalty will be assessed in each casé. ,